Action to recover damages for personal injuries suffered as a consequence of the collision of an automobile with a pillar located in a roadway in Queens County, which pillar in part supported an overhead railroad structure. Judgment for defendants reversed on the law and a new trial granted, with costs to the appellant to abide the event. The court erred in excluding proof of alleged prior accidents involving the pillar with which the automobile in which plaintiff was riding as a guest collided. (Quinlan v. City of Utica, 11 Hun 217, affd. 74 N. Y. 603; Koehler v. City of New York, 262 N. Y. 74, 78; Gastel v. City of New York, 194 N. Y. 15.) Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.